ORDER

PER CURIAM.
Defendant appeals from the judgment entered on a jury verdict finding him guilty of first degree robbery, in violation of Section 569.020 RSMo (1994), and armed criminal action, in violation of Section 571.015 (1994), on which he was sentenced to two concurrent terms of thirty years imprisonment.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).